internal_revenue_service number release date index number ---------------------------------------- ------------------------------------- ------------------------------------ ------------------------------- - department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-140182-03 date date decedent ------------------------------------------------------------------------------------------------- ------------------------- -------------------------- --------------------------- ------------------------- date spouse date dear ------------- this is in response to a letter from your authorized representative dated article third of decedent’s will provided for a marital trust funded with an interest the facts and representations submitted are summarized as follows decedent date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to change a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code died on date survived by spouse in real_property owned by decedent at the time of her death decedent directed the trustee to pay to or apply for the benefit of spouse the net_income of the trust monthly or more often during spouse’s lifetime decedent also directed the trustee to pay to or apply for the benefit of spouse such amounts from the principal of the trust as the trustee in the exercise of absolute discretion shall from time to time deem advisable article third paragraph c of decedent’s will provides that the personal representative shall in his absolute discretion determine whether to elect under sec_2056 to qualify all or any fraction of this trust for the federal estate_tax_marital_deduction the will further provides that decedent anticipates that the personal representative will elect to minimize the estate_tax payable by spouse’s estate upon his death especially if he should die prior to the time the election is made upon the death of spouse the trustee shall transfer convey and pay over the article third paragraph d provides that the personal representative or trustee shall convert unproductive property into productive property within a reasonable_time following acceptance of a written request from spouse to make unproductive property productive principal of the trust to decedent’s children in equal shares per stirpes tax_return an election was made under sec_2056 to treat the entire marital trust established under article third of decedent’s will as qualified_terminable_interest_property as a result only a portion of decedent’s unified_credit against estate_taxes was utilized decedent’s estate_tax_return was filed on date on schedule m of the estate decedent’s estate requests relief under sec_301_9100-3 to make a partial_qtip_election with respect to the marital trust established under article third of decedent’s will decedent’s estate has requested the following rulings the qtip_election with respect to trust property representing the difference between the full and partial qtip be disregarded and treated as null and void for purposes of sec_2044 and sec_2056 sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 the decedent who is a citizen or resident_of_the_united_states value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that the interest is included in determining the value of the gross_estate where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and a an interest in the property passes from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any sec_2056 provides that a deduction is not allowed under sec_2056 sec_2056 provides an exception to the terminable_interest_rule sec_2056 defines qualified_terminable_interest_property as sec_2056 provides that an election under sec_2056 with sec_20_2056_b_-7 of the estate_tax regulations provides that the part of the property after the termination or failure of the interest passing to the surviving_spouse contained in sec_2056 sec_2056 provides generally that in the case of qualified_terminable_interest_property for purposes of sec_2056 the property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 if applicable for purposes of sec_20_2056_b_-7 the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the procedure and administration regulations provides sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner sec_2044 provides generally that the value of the gross_estate shall furthermore the situation presented is not within the purview of requests for relief under sec_301_9100-3 will be granted when the taxpayer in the instant case the taxpayer is not seeking an extension of time to make the provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government qtip_election rather the taxpayer is in effect seeking to partially revoke a qtip_election previously made that pursuant to sec_2056 is irrevocable see 100_tc_407 pincite accordingly sec_301 is not applicable in this case revproc_2001_38 2001_1_cb_1335 pursuant to this revenue_procedure under certain circumstances the service will treat a qtip_election as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero reduce decedent’s estate_tax liability to zero however the election was made for more marital trust property than was necessary in order to reduce decedent’s estate_tax liability to zero this situation is specifically excluded from the purview of revproc_2001_38 accordingly the qtip_election with respect to the entire marital trust is valid and effective for estate_tax purposes therefore percent of the value of the marital trust on the applicable_valuation_date will be includible in spouse’s gross_estate under sec_2044 in this case a qtip_election was required with respect to the marital trust to the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs and special industries
